DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 03/09/2021.  Claims  remain pending in the application. Claims 1, 7, and 13 are independent.

Specification
Applicant's amendment to the specification corrects previous objections; therefore, the previous objections are withdrawn.

Claim Objections
Applicant's amendment to claims corrects previous objections; therefore, the previous objections are withdrawn.  Applicant's amendment to claims also raises the following new objections.
Claims 7 and 13 are objected to because of the following informalities:  
in .  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 7-8, 13-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over IPCOM000238016D ("Technique for dynamically generating and displaying a page summary based on the scrolling speed", published on 07/25/2014), hereinafter IPCOM000238016D in view of Ashbrook et al. (US 2014/0002474 A1, published on 01/02/2014), hereinafter Ashbrook.

Independent Claim 1 and 13
IPCOM000238016D discloses a method comprising: upon detecting a movement of an interface, determining that the movement satisfies a trigger condition for a dynamic display effect, the  dynamic display effect based, at least in part, on a degree of complexity of a content displayed in the interface (IPCOM000238016D, paragraphs [0002] and [0005]: as the user keeps on scrolling a based on the speed of scrolling, the contents of the page are summarized and this summary text is displayed on the screen by superimposing it on top of the document being scrolled; i.e., this dynamic generation of the summary and its display is activated when the user is scrolling at a speed more than a certain pre-defined threshold) (IPCOM000238016D, paragraph [0009]: thresholds for the maximum and minimum word count of the summary text for a particular page are calculated based on the page's word count as the summarization should not be too small which would not make much sense or be too large and unwieldy which cannot be quickly read by the user during the fast scrolling; i.e., the dynamic effect (superimposed summary text) displayed is based on a degree of complexity (e.g., page's word count) of the content displayed); and 
displaying information related to the content in the interface with the dynamic display effect (IPCOM000238016D, paragraphs [0002]-[0004]: the keywords which could be the building blocks of the generated summary text can be dynamically determined based on the context in which the user is scrolling the document), the displaying including: displaying the information in a floating layer over the interface; and displaying the information in the floating layer with the dynamic display effect (IPCOM000238016D, Figures 2-3; paragraphs [0005] and [0007]-[0008]: the summary text is displayed on the screen by superimposing it on top of the document being scrolled; when the summarization text is displayed on the screen, the original document is made to appear motion-blurred and out of focus so that the summarization display stands out; the size of the page summary that is displayed will dynamically increase or decrease based on the speed of scrolling; i.e., the page summary is displayed in top layer and the original document being scrolled is displayed in bottom layer; as the original document is being scrolled, the summary page will be like floating1 on top of the original document).
IPCOM000238016D further discloses one or more memories storing computer-readable instructions that, executable by one or more processors, cause the one or more processors to perform acts described above (IPCOM000238016D, paragraph [0004]: processors, memories, computer-readable instructions are inherited in a user’s computer).
IPCOM000238016D fails to explicitly disclose the trigger condition (for dynamic display effect) based, at least in part, on a degree of complexity of a content displayed in the interface,
Ashbrook teaches a system and a method for presentation of information using user interface technology, wherein the trigger condition (for dynamic display effect) based, at least in part, on a degree of complexity of a content displayed in the interface (Ashbrook, paragraphs [0075]-[0076] and [0080]: modifying presentation of the information to account for the visual complexity of the environment information, thereby providing a dynamic user interface that adapts to the environment the user is looking at; cause presentation of the information to become less complex (e.g. moved on the display, enlarged font, portions removed, etc.) in an instance in which the determined visual complexity level of the environment information is greater than a pre-determined visual complexity level; i.e., the dynamic user interface (dynamically 
IPCOM000238016D and Ashbrook are analogous art because they are from the same field of endeavor, a system and a method for presentation of information using user interface technology.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Ashbrook  to IPCOM000238016D, the trigger condition (for dynamic display effect) based, at least in part, on a degree of complexity of a content displayed in the interface.  Motivation for doing so would enable a user to more easily perceive the information displayed and optimize the user's experienc.  

Claims 2, 8, and 14
IPCOM000238016D in view of Ashbrook discloses all the elements as stated in Claim 1, 7, and 13 respectively and further discloses wherein the determining that the movement satisfies the trigger condition for the dynamic display effect comprises: determining that a speed of the interface movement exceeds a speed threshold; and deciding that the movement satisfies the trigger condition for the dynamic display effect (IPCOM000238016D, paragraphs [0002] and [0005]: as the user keeps on scrolling a multi-page document (i.e., the contents of each page of a document is being scrolled up or down by the user), based on the speed of scrolling, the contents of the page are summarized and this summary text is displayed on the screen by superimposing it on generation of the summary and its display is activated when the user is scrolling at a speed more than a certain pre-defined threshold).  

Independent Claim 7
IPCOM000238016D discloses an apparatus comprising: one or more processors; and one or more memories storing computer-readable instructions that, executable by the one or more processors, cause the one or more processors to perform acts (IPCOM000238016D, paragraph [0004]: processors, memories, computer-readable instructions are inherited in a user’s computer) comprising: 
upon detecting a movement of an interface, determining that the movement satisfies a trigger condition for a dynamic display effect, the  dynamic display effect based, at least in part, on a degree of complexity of a content displayed in the interface (IPCOM000238016D, paragraphs [0002] and [0005]: as the user keeps on scrolling a multi-page document (i.e., the contents of each page of a document is being scrolled up or down by the user), based on the speed of scrolling, the contents of the page are summarized and this summary text is displayed on the screen by superimposing it on top of the document being scrolled; i.e., this dynamic generation of the summary and its display is activated when the user is scrolling at a speed more than a certain pre-defined threshold) (IPCOM000238016D, paragraph [0009]: thresholds for the maximum and minimum word count of the summary text for a particular page are calculated based on the page's word count as the summarization should not be too small which would not make much sense or be too large and unwieldy and 
displaying information related to a content in the interface with the dynamic display effect (IPCOM000238016D, paragraphs [0002]-[0004]: the keywords which could be the building blocks of the generated summary text can be dynamically determined based on the context in which the user is scrolling the document) (IPCOM000238016D, Figures 2-3; paragraphs [0005] and [0007]-[0008]: the summary text is displayed on the screen by superimposing it on top of the document being scrolled; when the summarization text is displayed on the screen, the original document is made to appear motion-blurred and out of focus so that the summarization display stands out; the size of the page summary that is displayed will dynamically increase or decrease based on the speed of scrolling).
IPCOM000238016D fails to explicitly disclose the trigger condition (for dynamic display effect) based, at least in part, on a degree of complexity of a content displayed in the interface,
Ashbrook teaches a system and a method for presentation of information using user interface technology, wherein the trigger condition (for dynamic display effect) based, at least in part, on a degree of complexity of a content displayed in the interface (Ashbrook, paragraphs [0075]-[0076] and [0080]: modifying presentation of the information to account for the visual complexity of the environment information, thereby providing a dynamic user interface that adapts to the environment the user is looking at; cause presentation of the information to become less complex (e.g. moved on enlarged font, portions removed, etc.) in an instance in which the determined visual complexity level of the environment information is greater than a pre-determined visual complexity level; i.e., the dynamic user interface (dynamically modifying presentation of the information) is triggered when the determined visual complexity level of the environment information is greater than a pre-determined visual complexity level).
IPCOM000238016D and Ashbrook are analogous art because they are from the same field of endeavor, a system and a method for presentation of information using user interface technology.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Ashbrook  to IPCOM000238016D, the trigger condition (for dynamic display effect) based, at least in part, on a degree of complexity of a content displayed in the interface.  Motivation for doing so would enable a user to more easily perceive the information displayed and optimize the user's experience (Ashbrook, paragraphs [0080] and [0086]).  

Claim 19
IPCOM000238016D in view of Ashbrook discloses all the elements as stated in Claim 13 and further discloses wherein a region corresponding to the information displayed in the dynamic display effect is opaque (IPCOM000238016D, Figures 2-3; paragraphs [0003] and [0007]-[0008]: the summarization of the contents of the page is displayed in BLUE/RED color which are opaque; the appearance, e.g., font color, font size etc., of how these keywords would appear on the summary text rendering could .

Claims 3, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over IPCOM000238016D in view of Ashbrook as applied to Claims 1, 7, and 13 respectively above, and further in view of Johansson (US 2009/0201297 A1, published on 08/13/2009), hereinafter Johansson.

Claims 3, 9, and 15
IPCOM000238016D in view of Ashbrook discloses all the elements as stated in Claim 1, 7, and 13 respectively and fails to explicitly disclose wherein the displaying the information related to the content in the interface with the dynamic display effect comprises: at an image in the interface, displaying a person character related to the image with the dynamic display effect.
Johansson discloses a system and a method for displaying information  (Johansson, paragraph [0001]), wherein the displaying the information related to the content in the interface with the dynamic display effect comprises: at an image in the interface, displaying a person character related to the image with the dynamic display effect (Johansson, Figures 3-5; paragraphs [0043]-[0044]: when a positive determination is made in block 20 (i.e., satisfying a trigger condition), a person character 24 may be made to move, e.g., become animated, to give the appearance that the person character 24 is interacting with the user; otherwise, the person character 24 is in an idle mode).
.

Claims 4-5, 10-11, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over IPCOM000238016D in view of Ashbrook as applied to Claims 1, 7, and 13 respectively above, and further in view of Yuan (US 2015/0040059 A1, published on 02/15/2015), hereinafter Yuan.

Claims 4, 10, and 16
IPCOM000238016D in view of Ashbrook discloses all the elements as stated in Claim 1, 7, and 13 respectively and fails to explicitly disclose wherein the displaying the information related to the content in the interface with the dynamic display effect comprises: displaying an image in the interface with the dynamic display effect.
Yuan discloses a system and a method for scrolling content (Yuan, ABSTRACT), wherein the displaying the information related to the content in the interface with the dynamic display effect comprises: displaying an image in the interface with the dynamic display effect (Yuan, 718 and 714 in Figure 7; 806 and 808 in Figure 8; paragraphs [0048]-[0052]: when the scroll distance, SDIS, and/or scroll speed, SSPD, is NOT less than or equal to a threshold value (i.e., is greater than a threshold value) in block 718, execute the frame buffer processing routine in block 714 to generates a motion blurred animation of the moving content based on the number of frames computed in block 802, the tail length computed in block 804, and the scroll direction, SDIR, provided by the scroll processing module, and display the motion-blurred animation of the moving content as the content is being scrolled on the display) (Yuan, Figures 2-3; paragraph [0034]: a displayable content 200, such as an image or text, may be blurred along the direction of motion 300 as shown in Figure 3).
IPCOM000238016D in view of Ashbrook, and Yuan are analogous art because they are from the same field of endeavor, a system and a method for scrolling content.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Yuan to IPCOM000238016D in view of Ashbrook, wherein the displaying the information related to the content in the interface with the dynamic display effect comprises: displaying an image in the interface with the dynamic display effect.  Motivation for doing so would allow users to identify context information easier and quicker by utilizing image information and hence enhance user experience.

Claims 5, 11, and 17
IPCOM000238016D in view of Ashbrook discloses all the elements as stated in Claim 1, 7, and 13 respectively and further discloses wherein the displaying the information related to the content in the interface with the dynamic display effect comprises:  (IPCOM000238016D, paragraphs [0002]-[0004]: the keywords which could be the building blocks of the generated summary text can be dynamically determined based on the context in which the user is scrolling the document; this dynamic generation of the summary and its display is activated when the user is scrolling at a speed more than a certain pre-defined threshold; i.e., prompting keywords information related to context of the scrolling document when a scrolling speed is more than a certain pre-defined threshold).
IPCOM000238016D in view of Ashbrook fails to explicitly disclose displaying an animated image related to the content in the interface with the dynamic display effect.
	Yuan discloses a system and a method for scrolling content (Yuan, ABSTRACT), displaying an animated image related to the content in the interface with the dynamic display effect (Yuan, 718 and 714 in Figure 7; 806 and 808 in Figure 8; paragraphs [0048]-[0052]: when the scroll distance, SDIS, and/or scroll speed, SSPD, is NOT less than or equal to a threshold value (i.e., is greater than a threshold value) in block 718, execute the frame buffer processing routine in block 714 to generates a motion blurred animation of the moving content based on the number of frames computed in block 802, the tail length computed in block 804, and the scroll direction, motion-blurred animation of the moving content as the content is being scrolled on the display) (Yuan, Figures 2-3; paragraph [0034]: a displayable content 200, such as an image or text, may be blurred along the direction of motion 300 as shown in Figure 3).
IPCOM000238016D in view of Ashbrook, and Yuan are analogous art because they are from the same field of endeavor, a system and a method for scrolling content.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Yuan to IPCOM000238016D in view of Ashbrook, wherein the displaying the information related to the content in the interface with the dynamic display effect comprises: displaying an image in the interface with the dynamic display effect.  Motivation for doing so would allow users to identify context information easier and quicker by utilizing image information and hence enhance user experience.

Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over IPCOM000238016D in view of Ashbrook as applied to Claims 1, 7, and 13 respectively above, and further in view of Pool et al. (US 2016/0077723 A1, filed on 05/12/2014), hereinafter Pool.

Claims 6, 12, and 18
IPCOM000238016D in view of Ashbrook discloses all the elements as stated in Claim 1, 7, and 13 respectively and further discloses wherein the displaying the information related to the content in the interface with the dynamic display effect comprises: determining  (IPCOM000238016D, paragraphs [0002] and [0004]: the keywords which could be the building blocks of the generated summary text can be dynamically determined and automatically populated based on the context in which the user may be working on by determining which are the other applications, documents and processes that are being run in the user's computer when he is scrolling through the document; i.e., the dynamically displayed summary page is generated based on historical behavior of the user, e.g., other applications, documents and processes that has been executed or viewed before scrolling the document).
IPCOM000238016D in view of Ashbrook fails to explicitly disclose determining matching information in the information related to the content in the interface that matches a historical behavior of a user.
Pool teaches a system and a method for navigating display content (Pool, paragraphs [0002]-[0003]), wherein determining matching information in the information related to the content in the interface that matches a historical behavior of a user (Pool, paragraphs [0004] and [0012]-[0013]: the user’s interest degree-of-interest (DOI) in each adaptable interactive element/interactive object/content container is inferred from the current and historic user inputs and actions; the adaptable interactive elements/interactive objects/content containers then be adapted based on the inferred DOIs, upon which the displayed information will be updated; a continuously repeating loop of display, control and adaptation is attained, with the effect that a dynamic and fluid interface emerges; i.e., the state of each adaptable interactive matching the container's content with the inferred DOIs according to the current and historic user interactions/actions/behavior).
IPCOM000238016D in view of Ashbrook, and Pool are analogous art because they are from the same field of endeavor, a system and a method for navigating display content.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Pool to IPCOM000238016D in view of Ashbrook, determining matching information in the information related to the content in the interface that matches a historical behavior.  Motivation for doing so would allow users to identify relevant context information quicker by calling a consumer’s attention (Pool, paragraphs [0003]-[0004]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over IPCOM000238016D in view of Ashbrook as applied to Claim 13 above, and further in view of TANG (CN 103425416 A, published on 05/20/2012), hereinafter TANG.

Claim 20
IPCOM000238016D in view of Ashbrook discloses all the elements as stated in Claim 13 and further disclose wherein the generated summary text using a font size and color scheme set according to the user's preferences (IPCOM000238016D, paragraph [0003]).
wherein a region corresponding to the information displayed in the dynamic display effect is translucent.
TANG teaches a system and a method for information display control (TANG, paragraph [0001]), wherein a region corresponding to the information displayed in the dynamic display effect is translucent (TANG, paragraphs [0027] and [0029]: the operation prompting zone showing dynamic content information can be presented in different layers from main content area, e.g., the operating prompting zone can be used as the floating layer of main content area and is presented at above main content area, wherein the operation prompting zone can have certain transparency with respect to main content area).
IPCOM000238016D in view of Ashbrook, and TANG are analogous art because they are from the same field of endeavor, a system and a method for information display control.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of TANG to IPCOM000238016D in view of Ashbrook, wherein a region corresponding to the information displayed in the dynamic display effect is translucent.  Motivation for doing so would allow users to see more information in both layers without enlarging/increasing display screen (TANG, ABSTRACT; paragraph [0006]).

Response to Arguments
Applicant’s arguments filed on 03/09/2021 with respect to Claims 1, 7, and 13 have been fully considered but are moot because the new ground of rejection does not 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-MIN LU whose telephone number is (313)446-4913.  The examiner can normally be reached on Mon - Thurs, and alternating Fri: 9:30 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on (571)272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HWEI-MIN LU/Examiner, Art Unit 2175                                                                                                                                                                                                        
/REZA NABI/Primary Examiner, Art Unit 2175                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, for example CN 103425416 A to TANG, published on 05/20/2012, paragraph [0029].